—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered July 8, 1992, convicting defendant, after a jury trial, of three counts of murder in the second degree, and sentencing him to consecutive terms of 20 years to life, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence, which included testimony that defendant was the gang leader of the two actual killers and possessed the authority to command them to execute the three victims, as well as the testimony of several witnesses who overheard defendant issue such a command. The jury had ample basis upon which to reject any innocent interpretation of defendant’s statements and conduct (see, People v Safian, 46 NY2d 181, 188, cert denied sub nom. Miner v New York, 443 US 912).
Evidence of defendant’s prior bad acts as a gang member was properly admitted to explain how defendant had the power to command the killers, as well as defendant’s motive (see, People v Tai, 224 AD2d 328, Iv denied 88 NY2d 942; People v Boyd, 164 AD2d 800, 803, Iv denied 77 NY2d 904). The other prior bad acts evidence contested by defendant on appeal was actually elicited at trial by him, not the People.
Defendant’s right to counsel was not violated by the admission of testimony of a fellow inmate, since that individual had acted independently and on his own initiative with respect to defendant, notwithstanding his possible cooperation with the authorities as a government agent concerning a different, prior matter (see, People v Cardona, 41 NY2d 333, 335; People v Belgrave, 172 AD2d 335, Iv denied 78 NY2d 962).
The separate execution-style gunshots to the heads of the three victims constituted separate acts, permitting the imposition of consecutive sentences (see, People v Brathwaite, 63 NY2d 839, 842-843), and we perceive no abuse of sentencing discretion. Concur — Nardelli, J. P., Tom, Lerner and Mazzarelli, JJ.